Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1-9) and Species B in the reply filed on 02/17/2021 is acknowledged. Additionally, Applicant’s election without traverse of the plasma extruder being ellipsoidal and conducting in the reply filed on 02/17/2021 is acknowledged.  
During a telephone conversation with Craig Drachtman on 03/08/2021 a provisional election was made without traverse to elect the plasma extruder being spherical. Affirmation of this election must be made by applicant in replying to this Office action. 
Accordingly, claims 1-20 are pending with claims 10-20 being withdrawn. Claims 1-9 are examined herein. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plasma extruder having a diameter approximately ½ a diameter of the divertor throat of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plasma extruder configured to 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20” has been used to designate both the plasma extruder and the divertor throat.  
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the radial or axial support structure of the plasma extruder and the linear actuators embedded in the divertor throat or end to control the distance of the plasma extruder as described in the specification (see [0034]).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 

Claim Objections
Claim 1 is objected to because of the following informalities:  “FRC” must initially be written out as “field-reversed configuration” prior to using its acronym. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the divertor chamber comprising a plasma extruder positioned on a major axis of the FRC fusion reactor and a controllable distance along the major axis from the divertor throat.” It is unclear whether the limitation is intended to be interpreted as (1) the divertor chamber is a controllable distance along the major axis of the divertor throat; or (2) the plasma extruder is a controllable distance along the major axis from the divertor throat.
Claim 1 recites “a controllable distance” which is unclear. The claim terminology “a controllable distance” does not clearly define the structure and it is unclear whether the phrase refers to a structural limitation, merely an arrangement or describes an active method step. If so, it is improper to have a method limitation in an apparatus claim. MPEP 2173.05 (p). It is further unclear as the claim does not positively recite any structural such that the distance of the plasma extruder along the major axis of the divertor throat can be controlled.  Does “controllable distance” mean that the initial placement of the plasma extruder is controllable or does this mean that the plasma extruder can be activity moved during operation of the reactor?
The term "approximately" in claim 1 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no clear consensus as to how one would determine the bound of the plasma extruder being “approximately” ½ the diameter of the divertor throat. This issue is further confused by the fact that the plasma extruder shown in Fig. 2 and Fig. 3 do not, in fact, appear to have a diameter that is ½ the diameter of the divertor throat, as described in the above drawing rejection.   
Claim 1 is further indefinite as the structural relationship between the plasma extruder and the gap region between the FRC core and the EARS is unclear. It is unclear how the plasma extruder blocks the plasma flow towards the FRC core to create a gap region between the FRC Core and the EARS. Moreover, the physical structure of the plasma extruder, including whether or not it is a solid structure, is unclear.  This issue is further confused by the fact that as shown in Fig. 3, the lines on the left of the sphere are continuous with the lines on the right of the 
Claim 4 is indefinite as the structural relationship between the EARS, the divertor throat and the plasma extruder is not defined. It’s unclear as the claim introduces multiple different diameters for the EARS, divertor throat and the plasma extruder, along with a shape and position of the plasma extruder, but does not define any structural relationship between the components. How is the width of the EARS “based on” the diameter of the divertor throat? The diameter of the plasma extruder? The position? The shape? It is further unclear as the phrase appears to recite an intended result of the divertor throat and the plasma extruder, but does not positively recite any additional structure. Is claim 5 referring to an active method step? If so, it is improper to have a method limitation in an apparatus claim. MPEP 2173.05 (p)
Claim 6 is indefinite as the structural relationship between the EARS, the divertor throat, the plasma extruder and the axial field magnets is unclear. It’s unclear as the claim introduces multiple different diameters for the EARS, divertor throat, plasma extruder, but does not define any structural relationship between the components. How is the width of the EARS “based on” the diameter of the divertor throat? The diameter of the plasma extruder? The position? The shape? The magnetic fields from the axial field magnets? It is further unclear as the phrase appears to recite an intended result of the divertor throat, the plasma extruder and the axial field magnets, but does not positively recite any additional structure. Is claim 6 referring to an active method step? If so, it is improper to have a method limitation in an apparatus claim. MPEP 2173.05 (p).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 6 and 8 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 4, 6 and 8 are directed towards a desired result of the apparatus and do not include additional limitations that limit the structure. These limitations are implicitly fulfilled by the cited apparatus. For example, the EARS width will necessarily change if the listed parameters change, and the EARS plasma density will necessarily change if the initial gas density changes. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claim(s) 1, 3 and 4-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen et al. US Pub 20180047461.
Regarding claim 1, Cohen discloses an FRC fusion reactor (Fig. 2A/2B: 100) comprising: a main chamber ([0037] “main FRC region 106 and 108”) containing an FRC core (“FRC”) and an energy and ash removal shell (EARS) (110 and Fig. 1B: 102 “T and α Ash”); and at least one divertor chamber (118, 114) connected to the main chamber (118/114 connected by 128) via a divertor throat (middle of 128), the divertor chamber (118) comprising a plasma extruder (Fig. 2B: 122) positioned on a major axis of the FRC fusion reactor (122 positioned on the horizontal axis) and a controllable distance along the major axis from the divertor throat ([0035] “the exit 
Regarding claim 3, Cohen discloses all the elements of claim 1 and further discloses wherein the plasma extruder is at least one of a cylindrical shape (in the two-dimensional sideview of Fig. 2B, the extruder appears to be cylindrical. This is supported by Fig. 1A being cylindrical in this area).  
Regarding claim 4, Cohen discloses all of the elements of claim 1 and further discloses, wherein a width of the EARS is based on the diameter of the divertor throat and the diameter, shape, and position of the plasma extruder ([0035] “The exit orifice 122 controls the width of the SOL plasma 110). As described above, it is the Examiner’s understanding that the width of the EARS is necessarily “based on” the listed features, as it is impossible to alter said listed features and not affect the EARS width.
Regarding claim 5, Cohen discloses all the elements of claim 1 and further discloses the FRC reactor comprising a plurality of axial field magnets (130). 
Regarding claim 6, Cohen discloses all of the elements of claim 1 and further discloses wherein a width of the EARS is based on the diameter of the divertor throat, the diameter, shape, and position of the plasma extruder, and magnetic fields from the axial field magnets ([0035] “The exit orifice 122 controls the width of the SOL plasma 110” and [0037] “shaping coils 130 surround the main FRC region 106 and 108, and control the shape of the FRC”). As described above, it is the Examiner’s understanding that the width of the EARS is necessarily “based on” the listed features, as it is impossible to alter said listed features and not affect the EARS width.
Regarding claim 7, Cohen discloses all the elements of claim 1 and further discloses wherein the divertor chamber (118) is a gas box ([0049] “gas-box divertor 118”) containing neutral gas (122 and [0059] “Neutral gas injection into the gas box”) and plasma ([0080] “The cold plasma 120 was created in the gas box 118 by ionization of the gas feed”). 
Regarding claim 8, Cohen discloses all the elements of claim 7, and further discloses wherein plasma density of the EARS is determined in part by a density of the neutral gas in the gas box (Fig. 7 and [0065] “Higher rates of gas injection, at fixed power input, correspond to an overall drop in the maximum SOL plasma temperature and an increase in SOL density.” Here, it is interpreted that higher rates of gas injection will control the density of neutral gas in the gas box). : As described above, it is the Examiner’s understanding that the plasma density of the EARS is necessarily “determined in part” by the neutral gas density, as it is impossible to alter said neutral gas density and not affect the EARS plasma density.
Regarding claim 9, Cohen discloses all the elements of claim 7, and further discloses, wherein the plasma extruder is further configured to reduce neutral gas flow from the divertor . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as obvious over Cohen et al. US Pub 20180047461.
Regarding claim 2, Cohen discloses all the elements of parent claim 1. While Cohen does not explicitly disclose the plasma extruder (122) is made of heat- and sputter-resistant material, It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a heat- and sputter-resistant material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. This is motivated by Cohen which discloses materials subject to such high heat and particle fluxes lead to melting, erosion and sputter, not only damaging the divertor structure but also leading to the undesirable introduction of impurities into the plasma ([0010]). Moreover, Cohen further discloses that the gas box is made of heat-bearing materials, such as tungsten ([0034]) which has a low sputtering yield.  Therefore, a skilled artisan would be motivated to select a heat- and sputter-resistant material such as, tungsten, for the plasma extruder to avoid structural damage and introducing sputtered particles into the plasma. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Tuszewski et al. US Pub 20190035509.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563.  The examiner can normally be reached on Monday - Fridays, 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        

/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646